DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 1 reciting “a formation of the undercut resulting in forming the undercut below each spacer layer segment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9, 11, and 13-18 are objected to because of the following informalities:
Claim 1 recites “one of the second and third semiconductor structures” (lines 16-17) which should be replaced with “one of the second semiconductor structure and the third semiconductor structure”.
Claim 1 recites “a formation of the undercut” (line 23) which should be replaced with “the formation of the undercut”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the undercut is;” that renders the claim indefinite because it is unclear whether the phrase is ended or the limitation(s) following the phrase are missing and the phrase is incomplete.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0302348 to Adam et al. (hereinafter Adam).
With respect to Claim 1, Adam discloses a method for fabricating a field-effect transistor structure (e.g., FET transistor) (Adam, Figs. 7-12, ¶0002, ¶0008-¶0010, ¶0023-¶0026) on a substrate (e.g., 50), the method comprising:
       forming a first semiconductor structure (e.g., a semiconductor region 50 between isolation regions 52) (Adam, Figs. 7-8, ¶0023, ¶0017) on the substrate (e.g., a bulk semiconductor substrate 50);
       forming a gate structure (e.g., a gate structure 54/56) (Adam, Figs. 7-8, ¶0034) above the first semiconductor structure (50), the gate structure (54/56) comprising a spacer layer (62) (Adam, Fig. 8, ¶0023, ¶0018) terminating the gate structure (e.g., 54/56) in a lateral direction of the gate structure, the spacer layer (62) having a lower etch rate than the first semiconductor structure (e.g., the etch rate of a semiconductor material 50 is higher than the etch rate of material of the spacer layer 62 during the undercut etch process) (Adam, Figs. 8-11, ¶0023,¶0025) in response to being etched with a predetermined etchant (e.g., etchant of the wet etch process), a first exposed surface (e.g., a top surface of the recessed regions 68) (Adam, Figs. 10, ¶0025) of the first semiconductor structure (50) being uncovered by the gate structure (54/56);
       starting from the first exposed surface (Adam, Figs. 10-11, ¶0025), forming an undercut (e.g., the extended recessed regions 68) below the spacer layer (62) by recessing the first semiconductor structure (e.g., 50) using the etchant (e.g., the etchant of the wet etch process), the undercut (the undercut area of the extended recessed regions 68) extending in the lateral direction below the spacer layer (62) by less than or equal to a thickness of the spacer layer (62), wherein the undercut is;
       forming on the recessed first semiconductor structure (e.g., on the left side of the gate 54/56) (Adam, Fig. 12, ¶0026)  a second semiconductor structure (e.g., epitaxial source/drain regions 74 comprised of SiGe or SiC) filling the undercut (e.g., the extended recessed regions 68);and
       forming a third semiconductor structure (e.g., the semiconductor material 74 on the right side of the gate 54/56) (Adam, Fig. 12, ¶0026) above the first semiconductor 
Regarding Claim 9, Adam discloses the method of claim 1. Further, Adam discloses the gate structure (e.g., gate stack 54/56) (Adam, Figs. 7-12, ¶0023, ¶0017) comprising an electrically conductive gate electrode (56) and a high-k dielectric layer (e.g., 54, comprised of hafnium-based oxide) adjoining the gate electrode (56) in the lateral direction of the first semiconductor structure (50).
Regarding Claim 11, Adam discloses the method of claim 1. Further, Adam discloses the substrate (e.g., 50) comprising a bulk substrate (Adam, Figs. 7-12, ¶0023, ¶0017) and an insulating base layer (e.g., an insulation layer) covering the bulk substrate, the first semiconductor structure (e.g., silicon-on-insulator) being formed on the base layer.
Regarding Claim 14, Adam discloses the method of claim 1. Further, Adam discloses the method, wherein an extent of the undercut (e.g., the extended recessed regions 68) (Adam, Figs. 11-12, ¶0025) is related to the thickness of the spacer layer (62) remaining after completion of an etching process using the etchant.
Claims 1, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,835,267 to Lee et al. (hereinafter Lee).
With respect to Claim 1, Lee discloses a method for fabricating a field-effect transistor structure (e.g., MOSFET transistor with a strained structure) (Lee, Figs. 1-8, Col. 1, lines 6-8; Cols. 2-8) on a substrate (e.g., 202/204), the method comprising:
       forming a first semiconductor structure (e.g., a semiconductor active region 204 between isolation structures 206a/206b) (Lee, Figs. 1-2, Col. 2, lines 21-63) on the substrate (e.g., a semiconductor substrate 202);
       forming a gate structure (e.g., a gate structure 210a/210b/210c including a gate dielectric 212 and a gate electrode 214) (Lee, Fig. 2, Col. 2, lines 64-67; Col. 3, lines 1-47) above the first semiconductor structure (204), the gate structure (210a/210b/210c) comprising a spacer layer (218) (Lee, Fig. 3, Col. 3, lines 48-63) terminating the gate structure (e.g., 210a/210b/210c) in a lateral direction of the gate structure, the spacer layer (218) having a lower etch rate than the first semiconductor structure (e.g., the etch rate of a semiconductor material 204 is higher than the etch rate of material of the spacer layer 218 during the undercut etch process) (Lee, Fig. 4, Col. 3, lines 64-67; Col. 4, lines 1-56) in response to being etched with a predetermined etchant (e.g., etchant of the wet etch process), a first exposed surface (e.g., a top surface of the initial recessed cavities  formed by the first etching process) (Lee, Fig. 4, Col. 4, lines 7-24) of the first semiconductor structure (204) being uncovered by the gate structure (e.g., 210a/210b/210c);
       starting from the first exposed surface (Lee, Fig. 4, Col. 4, lines 25-56), forming an undercut (e.g., a second etch to enlarge the initial recessed cavities to form the recesses 220/230/240/250) below the spacer layer (218) by recessing the first semiconductor structure (e.g., 204) using the etchant (e.g., the etchant of the wet etch process), the undercut (e.g., the recesses 220/230/240/250) extending in the lateral direction below the spacer layer (218) by less than a thickness of the spacer layer (218), wherein the undercut is;
       forming on the recessed first semiconductor structure (e.g., on the left side of the gate 210a) (Lee, Figs. 5-8, Col. 5, lines 19-41; Col. 7, lines 49-67; Col. 8, lines 1-7) a 
        forming a third semiconductor structure (e.g., the semiconductor material 222’ including contact feature 226 on the right side of the gate 210a) (Lee, Figs. 5-8, Col. 5, lines 19-41) above the first semiconductor structure (204), one of the second and third semiconductor structures (222/226 and 222’/226) forming a source of the field-effect transistor structure and the other one forming a drain of the field-effect transistor structure, wherein the third semiconductor structure (e.g., the semiconductor material 222’/226 on the right side of the gate 210a) aligns with a right boundary of a mesa (e.g., a semiconductor region 204 between the isolation trenches 206a/206b is interpreted as a mesa) formed by the first semiconductor structure, the spacer layer (218) including two spacer layer segments (218a/218b) terminating the gate structure (e.g., 210a) on two opposite sides in the lateral direction, the first exposed surface (e.g., a top surface of the initial recessed cavities  formed by the first etching process) (Lee, Fig. 4, Col. 4, lines 7-24) comprising two exposed surface segments separated by the gate structure (210a), a formation of the undercut resulting in forming the undercut (e.g., 230/220) below each spacer layer segment (218a/218b) and avoiding an overlap of the gate structure (e.g., gate structure 210a including 212/214), the third semiconductor structure (222’/226) (Lee, Fig. 8, Col. 5, lines 19-54; Col. 7, lines 59-67; Col. 8, lines 1-7) being formed on the recessed first semiconductor structure and filling the undercut (220).
Regarding Claim 9, Lee discloses the method of claim 1. Further, Lee discloses the gate structure (e.g., gate 210a/210b/210c) (Lee, Figs. 2-4, Col. 3, lines 3-32) comprising an electrically conductive gate electrode (214) and a high-k dielectric layer (e.g., 212) adjoining the gate electrode (214) in the lateral direction of the first semiconductor structure (204).
Regarding Claim 11, Lee discloses the method of claim 1. Further, Lee discloses the substrate (e.g., 202) comprising a bulk substrate (Lee, Figs. 1-2, Col. 2, lines 21-28) and an insulating base layer (e.g., an insulation layer) covering the bulk substrate, the first semiconductor structure (e.g., silicon-on-insulator) being formed on the base layer.
Regarding Claim 14, Lee discloses the method of claim 1. Further, Lee discloses the method, wherein an extent of the undercut (e.g., the recesses 220/230/240/250) (Lee, Fig. 4, Col. 4, lines 25-56) is related to the thickness of the spacer layer (218) remaining after completion of an etching process using the etchant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Cheng et al. (US 2015/0287826, hereinafter Cheng).
Regarding Claim 2, Adam discloses the method of claim 1. Further, Adam does not specifically disclose the method, further comprising: covering the first semiconductor structure with a semiconductor layer, the semiconductor layer having a lower etch rate than the first semiconductor structure in response to being etched with the etchant, the gate structure being formed on the semiconductor layer; and exposing the first exposed surface by removing a portion of the semiconductor layer uncovered by the gate structure.
However, Cheng teaches a method comprising: covering the first semiconductor structure (e.g., a semiconductor substrate 12 with the semiconductor structure 14) with a semiconductor layer (e.g., a channel layer 16) (Cheng, Figs. 4-5, ¶0036, ¶0031, ¶0052-¶0054), and the channel layer (16) (e.g., silicon germanium material for pFET) and the semiconductor structure (14) comprise a different material (e.g., silicon germanium material having different concentration of germanium), wherein the semiconductor layer (16) having a lower etch rate (e.g., during undercutting) (Cheng, Figs. 4-5, ¶0036, ¶0052-¶0054) than the first semiconductor structure (14) in response to being etched with the etchant (e.g., including ammonium hydroxide).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming the channel layer comprised of a specific 
Regarding Claim 5, Adam in view of Cheng discloses the method of claim 2. Further, Adam does not specifically disclose the method, wherein the first semiconductor structure and the semiconductor layer being made of different compound semiconductors. However, Cheng teaches the method, wherein the first semiconductor structure (14) and the semiconductor layer (16) being made of different compound semiconductors (e.g., SiGe with germanium concentration different from that of the semiconductor structure 14) (Cheng, Figs. 4-5, ¶0036, ¶0031) to provide a device including a strained channel region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam/Cheng by forming the channel layer comprised of a specific material with respect to the underlying semiconductor material as taught by Cheng to have the method, wherein the first semiconductor structure and the semiconductor layer being made of different compound semiconductors in order to provide improved method of forming a transistor device comprising stressed channel region to improve carrier mobility, and source/drain regions with controlled profile (Cheng, ¶0005, ¶0036, ¶0052-¶0054, ¶0067).
Regarding Claim 6, Adam discloses the method of claim 1. Further, Adam does not specifically disclose the method further comprising: forming a replacement gate structure above the first semiconductor structure, the replacement gate structure comprising a replacement gate and the spacer layer, the spacer layer terminating the replacement gate structure in the lateral direction; removing the replacement gate, thus forming a gate cavity; and forming the gate structure by filling the gate cavity with a gate electrode structure, the gate electrode structure comprising an electrically conductive gate electrode. However, Cheng teaches the method further comprising: forming a replacement gate structure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by replacing the sacrificial gate as taught by Cheng to have the method further comprising: forming a replacement gate structure above the first semiconductor structure, the replacement gate structure comprising a replacement gate and the spacer layer, the spacer layer terminating the replacement gate structure in the lateral direction; removing the replacement gate, thus forming a gate cavity; and forming the gate structure by filling the gate cavity with a gate electrode structure, the gate electrode structure comprising an electrically conductive gate electrode in order to provide improved method of forming a transistor device comprising stressed channel region to improve carrier mobility, and source/drain regions with controlled profile (Cheng, ¶0005, ¶0036, ¶0052-¶0054, ¶0067).
Regarding Claim 13, Adam discloses the method of claim 1. Further, Adam does not specifically disclose that the spacer layer being inert to the etchant. However, Cheng teaches forming the spacer layer (28) (Cheng, Fig. 4, ¶0047-¶0051) comprised of a material (such as a silicon oxide, or silicon oxynitride) that has a lower etch rate (e.g., the rate of a semiconductor material removal with respect to the material of the spacer layer 28 is 10:1) (Cheng, Fig. 4, ¶0051) than a semiconductor structure (14/16) including germanium-containing semiconductor material in response to being etched with a predetermined etchant (e.g., a wet etchant including ammonium hydroxide).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming the gate spacers comprised of a specific material having etch selectivity with respect to the semiconductor material as taught by Cheng to have the spacer layer being inert to the etchant in order to provide improved method of forming source/drain 
Regarding Claim 17, Adam discloses the method of claim 1. Further, Adam does not specifically disclose that the formation of the undercut being performed by means of digital etching. However, Cheng teaches forming the undercut (Cheng, Fig.5, ¶0053, ¶0054) by the method that includes oxidation to form oxide layer and further removing the oxide layer and contamination by solution including (HCl) that allows to precisely control of the lateral undercut.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming the undercut as the lateral recess under the spacer that includes oxidation and etching as taught by Cheng to have the formation of the undercut being performed by means of digital etching in order to provide improved method of forming source/drain regions  with controlled profile by employing a high selectivity material removal process using the spacers as etching mask (Cheng, ¶0005, ¶0047-¶0051, ¶0067).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Cheng (US 2015/0287826) as applied to claim 2, and further in view of Sardashti et al. (US 2016/0056033, hereinafter Sardashti).
Regarding Claim 3, Adam in view of Cheng discloses the method of claim 2. Further, Adam does not specifically disclose that the semiconductor layer having a lower interface trap density with respect to the gate structure than the first semiconductor structure. However, Sardashti teaches a method of forming a high k gate dielectric on the SiGe semiconductor layer (Sardashti, Figs 2A-2C, ¶0002, ¶0012, ¶0024-¶0034, ¶0039-¶0052) with minimized interface states formation such that the semiconductor/high k dielectric interface has a low density of interface trap states (Dit), higher quality and lower gate oxide leakage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam/Cheng by forming the semiconductor layer of a specific material having an interface with the oxide as taught by Sardashti to have the semiconductor layer having a lower interface trap density with respect to the gate structure than the first semiconductor structure in order to provide improved method of forming field effect transistor having higher quality gate .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Cheng (US 2015/0287826) as applied to claim 2, and further in view of Orlowski et al.  (US 2006/0043498, hereinafter Orlowski).
Regarding Claim 4, Adam in view of Cheng discloses the method of claim 2. Further, Adamdoes not specifically disclose that the first semiconductor structure having a higher charge carrier mobility than the semiconductor layer. (Note, that in claim 4, limitation “and/or” is interpreted as “or”).
However, Orlowski teaches the embodiment of Fig. 5, wherein the semiconductor layer (18) (Orlowski, Fig. 5, ¶0026-¶0029) comprised of silicon germanium is formed on the first semiconductor structure (14) comprised of silicon so that the compressive stressed channel has increased hole mobility and decreased electron mobility (Orlowski, Fig. 5, ¶0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam/Cheng by forming the compressive stressed channel layer by forming the SiGe semiconductor layer on the silicon semiconductor structure as taught by Orlowski to have the first semiconductor structure having a higher charge carrier mobility (e.g., electron mobility) than the semiconductor layer in order to provide improved pFET device with facilitated electronic transport and enhanced performance (Orlowski, ¶0002, ¶0026, ¶0029, ¶0034).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Cheng (US 2015/0287826) as applied to claim 6, and further in view of Ning et al. (US 2014/0145246, hereinafter Ning).
Regarding Claim 7, Adam in view of Cheng discloses the method of claim 6. Further, Adam does not specifically disclose that the method: further comprising covering at least the second and third semiconductor structures with an insulator layer, the replacement gate being removed as a result of planarizing the insulator layer using a corrosive substance, the spacer layer having a lower etch rate than the replacement gate in response to the corrosive substance. However, Ning teaches a method of forming a functional gate electrode of the field effect transistor (FET) (Ning, Figs. 3-4, ¶0005-¶0006, ¶0037, ¶0040-¶0061, ¶0064-¶0074)  by replacement gate process that comprises covering at least the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adma/Cheng by forming the gate structure by using replacement gate process as taught by Ning to have the method: further comprising covering at least the second and third semiconductor structures with an insulator layer, the replacement gate being removed as a result of planarizing the insulator layer using a corrosive substance, the spacer layer having a lower etch rate than the replacement gate in response to the corrosive substance in order to provide improved gate structure that controls output current of the field effect transistor (Ning, ¶0005-¶0006, ¶0037, ¶0066, ¶0068).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Cheng (US 2015/0287826) as applied to claim 6, and further in view of Chen et al. (US Patent No. 10,529,860, hereinafter Chen).
Regarding Claim 8, Adam in view of Cheng discloses the method of claim 6. Further, adamdoes not specifically disclose that the method, wherein the replacement gate being removed by photolithographic patterning and etching. However, Chen teaches the method of forming semiconductor structure (Chen, Fig. 7B, Col. 1, lines 7-38; Col. 7, lines 1-67; Col. 8, lines 1-55), wherein the replacement gate being removed by photolithographic patterning (e.g., using the mask 218 deposited over the ILD layer 214 and the dummy gate stack 208, and patterned by a lithography process) (Chen, Fig. 7B, Col. 7, lines 32-50), and thereafter, the dummy gate stack is selectively removed by etching (e.g., wet etching).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam/Cheng by replacing the dummy gate structure by using a patterned hard mask as taught by Chen to have the replacement gate being removed by .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Zhu et al. (US Patent No. 8,368,127, hereinafter Zhu).
Regarding Claim 15, Adam discloses the method of claim 1. Further, Adam does not specifically disclose that the first semiconductor structure comprises an intrinsic semiconductor, the second semiconductor structure comprises a p-type semiconductor, and the third semiconductor structure comprises an n-type semiconductor. However, Zhu teaches forming a tunneling field effect transistor (TFET) (Zhu, Fig. 4, Col. 1, lines 7-10; Col. 2, lines 13-23; Col. 3, lines 12-60) comprising source and regions having different conductivity types (e.g., P+ source region and N+ type drain region), and the substrate including semiconductor material of no type so as to increase drive current capabilities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming a tunneling field effect transistor comprising a drain regions of a first type and a source regions of a second type opposite to the first type, and the substrate including semiconductor material of no type as taught by Zhu to have the first semiconductor structure that comprises an intrinsic semiconductor, the second semiconductor structure comprises a p-type semiconductor, and the third semiconductor structure comprises an n-type semiconductor in order to provide improved tunneling field effect transistor with increased drive current capabilities (Zhu, Col. 1, lines 7-10; Col. 2, lines 13-23; Col. 3, lines 12-35).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Ning (US 2014/0145246).
Regarding Claim 16, Adam discloses the method of claim 1. Further, Adam discloses the gate structure (54/56) (Adam, Figs. 7-8, ¶0017, ¶0023) comprising a gate electrode (56), but does not specifically disclose, the method further comprising: covering the field-effect transistor structure with an insulator layer, the insulator layer extending vertically up to a reference plane; starting from the reference plane, forming a first, a second and a third contact cavity, the first contact cavity exposing a portion of the gate electrode, the second contact cavity exposing a portion of the second semiconductor structure, the third contact cavity exposing a portion of the third semiconductor structure, the insulator layer detaching 
However, Ning teaches forming a field effect transistor (e.g., FET) (Ning, Figs. 1-6, ¶0005-¶0006, ¶0040-¶0077), wherein the method comprises covering the field-effect transistor structure with an insulator layer (3/4), the insulator layer extending vertically up to a reference plane (e.g., a top surface of the dielectric layer 4 to form interconnects 19); starting from the reference plane, forming a first, a second and a third contact cavity (via formation) (Ning, Figs. 5-6, ¶0076), the first contact cavity exposing a portion of the gate electrode (30), the second contact cavity exposing a portion of the second semiconductor structure (e.g., the raised source semiconductor region 21), the third contact cavity exposing a portion of the third semiconductor structure (e.g., the raised drain semiconductor region 21), the insulator layer (3/4) detaching the second and third contact cavities from the gate structure (30); and 4Appl. No. 16/681141 filling the first, the second and the third contact cavity with a conductive material (e.g., conductive metal) up to the reference plane, the conductive material electrically contacting the respective exposed portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming metal contacts to the source, drain and gate as taught by Ning to have the method further comprising: covering the field-effect transistor structure with an insulator layer, the insulator layer extending vertically up to a reference plane; starting from the reference plane, forming a first, a second and a third contact cavity, the first contact cavity exposing a portion of the gate electrode, the second contact cavity exposing a portion of the second semiconductor structure, the third contact cavity exposing a portion of the third semiconductor structure, the insulator layer detaching the second and third contact cavities from the gate structure; and 4Appl. No. 16/681141 filling the first, the second and the third contact cavity with a conductive material up to the reference plane, the conductive material electrically contacting the respective exposed portion in order to provide improved method of forming metal contacts for the field effect transistor (Ning, ¶0005-¶0006, ¶0076, ¶0077).
Regarding Claim 18, Adma discloses the method of claim 1. Further, Adam does not specifically disclose that the gate structure having a lateral extension of 10 to 500 nanometers measured at a boundary of the gate structure facing the first semiconductor structure. However, Ning teaches a method 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adma by forming the gate structure by using a lithographic process in connection with replacement gate fabrication as taught by Ning to have the method wherein the gate structure having a lateral extension of 10 to 500 nanometers measured at a boundary of the gate structure facing the first semiconductor structure in order to provide improved gate structure of the field effect transistor (Ning, ¶0005-¶0006, ¶0076, ¶0077).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302348 to Adam in view of Leobandung (US 2017/0125544).
Regarding Claim 17, Adam discloses the method of claim 1. Further, Adam does not specifically disclose that the formation of the undercut being performed by means of digital etching. However, Leobandung teaches forming an undercut (Leobandung, Fig. 7, ¶0004, ¶0034) by digital etching capable of nanometer-level control to directionally remove portions of the semiconductor materials that includes iterated repeatedly oxidation step and removal of oxidized material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Adam by forming undercut using digital etching as taught by Leobandung to have the method wherein the formation of the undercut being performed by means of digital etching in order to provide high precision process capable of nanometer-level control to directionally remove portions of the semiconductor materials (Leobandung, ¶0004, ¶0034).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891